IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00333-CV

QUEEN'PRINYAH GODIAH NMIAA PAYNE'S EL-BEY,
                                   Appellant
v.

CROCILLA LEYLAND, CONA MICHEL, PORTER, VOLLAS,
WARD, METROPOLITAN AUTHORITY POLICY BENEVOLENT
ASSOCIATION & POLICE BENEVOLENT ASSOCIATION,
METROPOLITAN TRANSPORTATION AUTHORITY,
MTA, MTA 34 PRECINCT AT PENN STATION,
THE CITY OF NEW YORK,
NY STATE BELLEVUE HOSPITAL &
BELLEVUE HOSPITAL STAFF,
                                      Appellees



                                    From the
                          United States District Court,
                         Southern District of New York
                              New York, New York
                        Trial Court No. 20-CV-524-MKV


                          MEMORANDUM OPINION

      Queen'Prinyah Godiah NMIAA Payne's El-Bey attempts to appeal a letter from a

United States District Court. By letter, the Clerk of this Court informed El-Bey that her
appeal was subject to dismissal because no final, appealable judgment or order has been

signed by the trial court, see TEX. R. APP. P. 25.2(b); 26.2, and because this Court has no

jurisdiction of an appeal from a Federal Court’s order if one was signed. See TEX. CONST.

art. V, § 6; TEX. GOV'T CODE § 22.201. In the same letter, the Clerk warned El-Bey that the

appeal would be dismissed unless El-Bey responded showing grounds for continuing the

appeal. El-Bey has not shown grounds for continuing the appeal.

        Accordingly, this appeal is dismissed for want of jurisdiction.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed November 2, 2022
[CV06]




El-Bey v. Crocilla Leyland, et al.                                                   Page 2